DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2018, 04/18/2019, 01/16/2020, and 08/05/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the partition plates are provided on both sides of the secondary magnetic path part in the axial direction” as claimed in claim 3, and “the first portion is positioned between one end portions of the coils; the second portion is positioned between remaining one end portions” of claim 8 and similar limitation in claim 14 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it’s not clear what’s intended by “the secondary magnetic part is positioned between a portion of the primary magnetic path part and the winding core part in a direction perpendicular to the axial direction” since the winding core part is part of the primary magnetic path part. For example, as seen in FIG. 6 of the present invention, the protruding part 340 is positioned between outer leg 320 and middle leg 310. Accordingly, the limitation in question is interpreted to reflect the feature as shown in FIG. 6 of the present invention. 
Regarding claim 3, Applicant should clarify what’s intended by “the partition plates are provided on both sides of the secondary magnetic path part in the axial direction” in lines 3-4. As seen in FIG. 10 of the present invention, the partition plates 424 appear to be perpendicular to the axial direction. 
Regarding claim 8, it’s not clear what’s intended by “the secondary magnetic path part is positioned between a first portion of the closed magnetic path part and a second portion of the closed magnetic path part; when the secondary magnetic path part protrudes from one of the first portion and the second portion, the opposition part is the other of the first portion and the second portion; when the secondary magnetic path part protrudes from both of the first portion and the second portion, the opposition part is either of two tips of the secondary magnetic path part” and similar limitation in claim 14. Based on the specification of the present invention, the “clearance” as claimed is the gap Wg1 as illustrated in FIG. 7 and gap Wg2 as shown in FIG. 19 of the present invention. Each of gap Wg1 and Wg2 is formed between the tip of the secondary magnetic part and the winding core parts 310A or 310A. Accordingly, for examination purpose, it’s interpreted that the clearance is between the tip of the secondary magnetic part and winding core part. It’s not also clear what’s intended by “a lower limit of a size of the secondary magnetic path part” and similar limitation in claim 14. For examination purpose, the “lower limit” is interpreted as the thickness “t1” as seen in FIG. 7. The “first direction” is also interpreted as having the same direction as the axial direction or “x” direction as in FIG. 7.
Also, Applicant should clarify what’s intended by “when the secondary magnetic path part protrudes from one of the first portion and the second portion, the opposition part is the other of the first portion and the second portion; 
when the secondary magnetic path part protrudes from both of the first portion and the second portion, the opposition part is either of two tips of the secondary magnetic path part” and similar limitation in claim 14. Specifically, it appears “when the secondary magnetic path part 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih (U.S. PG. Pub. No. 2005/0280481 A1).
With respect to claim 1, Shih teaches a compound line filter 2 (Figs. 5-6) comprising a bobbin 21 and 22, two coils 23 and a magnetic core 20, wherein: 
the coils are wound on the bobbin in a state of being separated from each other in an axial direction; 

the bobbin is attached to the closed magnetic path part; 
the secondary magnetic path part extends from the closed magnetic path part in a direction intersecting with the axial direction and is positioned between the coils in the axial direction; 
the bobbin comprises at least one gear (gear between the coils); and 
the gear is positioned between the coils in the axial direction (para. [0022]). 
With respect to claim 2, best understood in view of 35 USC 112(b) rejection, Shih teaches the compound line filter as recited in claim 1, wherein: 
the closed magnetic path part comprises a winding core part 201-202 extending in the axial direction and a primary magnetic path part coupling both ends of the winding core part to each other; 
the bobbin is attached to the winding core part; and 
the secondary magnetic part is positioned between a portion of the primary magnetic path part and the winding core part in a direction perpendicular to the axial direction (para. [0022]). 
With respect to claim 4, Shih teaches the compound line filter as recited in claim 2, wherein the gear and the secondary magnetic path part overlap with each other when viewed along the axial direction (para. [0022]). 
With respect to claim 5, Shih teaches the compound line filter as recited in claim 4, wherein: 
the bobbin is formed with a plurality of flanges (flanges inside the gear) to position the coils; 
the flanges include two inner flanges (flanges between the coils) positioned inward in the axial direction; 

the secondary magnetic path part is positioned between the gears in the axial direction; and 
the gears are opposite to each other when viewed along the axial direction (para. [0022]). 
With respect to claim 6, Shih teaches the compound line filter as recited in claim 2, wherein: 
the magnetic core is formed in a single body; and 
the secondary magnetic path part extends from the primary magnetic path part toward the winding core part (para. [0022]). 

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. G. Sola (U.S. Patent No. 3,022,458).
With respect to claim 14, best understood in view of 35 USC 112(b) rejection, Sola teaches a compound line filter 10 (top right figure) comprising a magnetic core 16 and two coils 17 and 18, wherein: 
the magnetic core is formed into a single body and comprises a closed magnetic path part (square part of core 21 central core 22) and a secondary magnetic path part 27 and or 28; 
the coils are wound on the closed magnetic path part in a state of being separated from each other; 
the secondary magnetic part is positioned between a first portion (a portion of upper yoke) of the closed magnetic path part and a second portion (lower yoke portion) of the closed magnetic path part; 
the first portion is positioned between one end portions of the coils; 

the secondary magnetic path part protrudes from at least one of the first portion and the second portion toward the other; 
between a tip (end) of the secondary magnetic path part 27 and 28 and an opposition part (e.g. core part 22) to which the tip is opposite, a clearance 34 is formed; 

when the secondary magnetic path part protrudes from both of the first portion and the second portion, the opposition part is either of two tips of the secondary magnetic path part; and 
a lower limit of a size (width of parts 27 or 28) of the secondary magnetic path part in a first direction perpendicular to a protruding direction in which the secondary magnetic path part protrudes is 0.5 mm (col. 4, lines 17-40, col. 8, lines 26-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shih, as applied to claim 2 above, in view of Mori et al. (U.S. Patent No. 5,870,011).
With respect to claim 3, Shih teaches the compound line filter as recited in claim 2. Shih does not expressly teach 
the compound line filter further comprises two partition plates (side walls of base 24); 
the partition plates are provided on both sides (front and back sides) of the secondary magnetic path part in the axial direction (each wall extends in axial direction) and positioned between the coils in the axial direction; and 
the gear overlaps with the partition plate at least in part when viewed from the direction perpendicular to the axial direction. 
Best understood in view of 35 USC 112(b) rejection, Mori et al., hereinafter referred to as “Mori,” teaches a compound line filter (FIGs. 8-12), wherein: 
the compound line filter further comprises two partition plates 19; 
the partition plates are provided on both sides of the secondary magnetic path part in the axial direction and positioned between the coils in the axial direction (each partition plate 19 extends in the axial direction); and 
the gear overlaps with the partition plate at least in part when viewed from the direction perpendicular to the axial direction (e.g. from top view) (col. 4, lines 60-64). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the partition plates as taught by Mori to the compound line filter of Shih to securely fix the bobbin in the rotational direction (col. 5, lines 8-11).
With respect to claim 7, Shih teaches the compound line filter as recited in claim 3, wherein: 

the partition plates (plates 19 of Mori or walls of mount 24 in Shih) are portions of the terminal mount (Shih, para. [0022], Mori, col. 4, lines 6064). 

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shih, as applied to claim 1 above, in view of Sola.
With respect to claim 8, Shih teaches the compound line filter as recited in claim 1, wherein: 
the secondary magnetic path part is positioned between a first portion (e.g. middle area of upper yoke) of the closed magnetic path part and a second portion (e.g. middle area of lower yoke) of the closed magnetic path part; 
the first portion is positioned between one end portions of the coils; 
the second portion is positioned between remaining one end portions of the coils; 
the secondary magnetic path part protrudes from at least one of the first portion and the second portion toward the other (para. [0022]). Shih does not expressly teach 
between a tip of the secondary magnetic path part and an opposition part to which the tip is opposite, a clearance is formed; 
when the secondary magnetic path part protrudes from one of the first portion and the second portion, the opposition part is the other of the first portion and the second portion; 
when the secondary magnetic path part protrudes from both of the first portion and the second portion, the opposition part is either of two tips of the secondary magnetic path part; and 
a lower limit of a size of the secondary magnetic path part in a first direction  perpendicular to a protruding direction  in which the secondary magnetic path part protrudes is 0.5 mm. 
Best understood in view of 35 USC 112(b) rejection, Sola teaches a compound line filter, wherein
between a tip (end) of the secondary magnetic path part 27 and 28 and an opposition part (e.g. core part 22) to which the tip is opposite, a clearance 34 is formed; 

when the secondary magnetic path part protrudes from both of the first portion and the second portion, the opposition part is either of two tips of the secondary magnetic path part; and 
a lower limit of a size (width of parts 27 or 28) of the secondary magnetic path part in a first direction (axial direction) perpendicular to a protruding direction (vertical direction) in which the secondary magnetic path part protrudes is 0.5 mm (col. 8, lines 26-30). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the secondary magnetic path part as taught by Sola to the compound line filter of Shih to provide the required magnetic saturation characteristics.
With respect to claim 9, Shih in view of Sola teaches the compound line filter as recited in claim 8, wherein: 
the closed magnetic path part comprises a winding core part 201-202; 
the secondary magnetic path part extends toward the winding core part; 
the bobbin is attached to the winding core part; and 
in a second direction (into the page direction) perpendicular to both of the protruding direction (vertical direction) and the first direction (axial direction), a size (length in into the page direction) of the secondary magnetic path part 203 is longer than a size (diameter) of winding core part (Shih, para. [0022]). 
With respect to claim 10, Shih teaches the compound line filter as recited in claim 9, wherein: 

the winding core part comprises the opposition part (upper or lower surface); 
the winding core part extends in the axial direction; 
the secondary magnetic path part protrudes from the primary magnetic path part toward the opposition part; and 
the protruding direction is a direction intersecting with the axial direction (Shih, para. [0022]). 
With respect to claim 11, Shih in view of Sola teaches the compound line filter as recited in claim 8, wherein a lower limit of a distance (gap 34 distance) between the secondary magnetic path part and the opposition part is 0.1 mm (col. 8, lines 29-30). 
With respect to claim 12, Shih in view of Sola teaches the compound line filter as recited in claim 8, wherein provided that an inner measurement (length of outer yoke) 
With respect to claim 13, Shih in view of Sola teaches the compound line filter as recited in claim 8, wherein an upper limit of a distance (maximum distance of gap 34) between the secondary magnetic path part and the opposition part is 2.0 mm (Sola, col. 8, lines 29-30). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837